Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Norman Lindsey Mayes appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm. We agree with the district court that Mayes was afforded sufficient due process. Mayes v. Rowley, No. 1:10-cv-01308-CCB, 2011 WL 1808796 (D. Md. May 12, 2011); (June 1, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.